 In the Matter Of HARRIS METAL PRODUCTS, INC.andFURNITURE, BEDDING& ALLIED TRADE WORKERS UNION, LOCAL 92, C. I. O.Case No. R 4.777.Decided February 4,1943Jurisdiction:bed manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord petitioner recognition ; contract automatically renewed afternotice of rival claim of representation, held' no bar ; election necessary.Unit Appropriatefor CollectiveBargaining:production, maintenance, shippingand receiving room 'employees, excluding office, clerical, and supervisory,employees.Mr. GeorgeM. Harris,,of New.Brunswick,N. J., for the Company.Mr. Solon-bon Go7at,of-Newark,N. J., andMr. Joseph Magliacanb,of EastOrange, N. J., for Local 92.Mr.Mn A. McWilliams,of Newark,N. J., for Local 66.Mr. Louis Cokin,of counsel to the Board.1;SANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Furniture, Bedding & Allied TradeWorkers Union, Local 92, C. I. 0., herein called Local 92,' alleging thata question affecting commerce had arisen concerning the representationof employees of Harris Metal Products, Inc., New Brunswick, NewJersey, herein called the Company, the National Labor Relations Boardprovided for an appropriate _ hearing upon due notice before Sidney,Reitman, Trial Examiner.. Said hearing was held at New Brunswick,New Jersey, on January 16, 1943. The Company, Local 92, and Furni-tureWorkers Union No. 66, AFL, herein called Local 66, appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence'bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :47 N. L.R.B,No 38.323 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS,OF FACT1.THE BUSINESS OF THE COMPANYHarris Metal Products, Inc., is a New Jersey corporation with _ itsprincipal- place of business at New Brunswick,- New Jersey, whereit is engaged in the manufacture, sale, and distribution of steel beds,coils, springs, bedsteads, and berths.During.1942 the Company pur-chased raw materials valued in excess of $80,000, approximately 95percent of which was shipped to it from points outside the State ofNew Jersey. During the same period the Company sold: finished prod-ucts valued in excess of $150,000, approximately 98 percent of whichwas shipped to points outside the State of New Jersey. The Companyadmits that it is engaged in commerce within the meaning of theNational Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDFurniture, Bedding & Allied Trade Workers Union, Local 92, is alabor organization affiliated with the Congress of Industrial Organiza-tions, admitting to membership employees of the Company.- ,Furniture Workers Union No. 66,-is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.III. -THE QUESTION CONCERNING REPRESENTATIONOn March 9, 1942, the Company and Local 66 entered into an ex-,elusive bargaining contract.The contract provided that it shouldcontinue in effect until March 9, 1943, and from year to year there-after unless 30 days' notice was given by either party thereto priorto any expiration date.During some time prior to the date of thehearing, Local 92 requested the Company to recognize it as the ex-clusive bargaining representative of; the Company's employees.TheCompany has refused these requests because of the existence of thecontract between it and Local 66. Inasmuch as Local 92 made its claimupon the Company prior to February 9, 1943, the date upon whichthe contract alluded to above would have been automatically renewed,we find that the contract does not constitute a bar to a determinationof representatives at this time.'A statement of the Regional Director, introduced into evidenceduring the hearing, indicates that Local 92 represents a substantialn HARRIS METAL PRODUCTS, INC.325number of the employees in the unit hereinafter found to be appro-priate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITAll parties agree that all production, maintenance, shipping, andreceiving room employees of the Company, excluding office, clerical,and supervisory employees, constitute an appropriate unit.However,the parties are in dispute as to the disposition to be made of thefollowing two employees.Anthony Santalucia is classified by the Company as a foreman..Local 92 and Local 66 urge that he be included in the unit and theCompany that he be excluded. Santalucia is in complete charge ofthe pressroom which has 20 employees.He assigns work, instructsnew employees, and recommends discipline of his subordinates. Inaddition, he has the authority to recommend the hire or discharge ofemployees.We find that Santalucia is a supervisory employee andwe shall exclude him from the unit.SherlockWilborne is classified by the Company as a maintenanceemployee.Local 92 and Local 66 request that he be included in theunit and the Company that he be excluded.Wilborne is the onlyemployee in the factory who is paid on a salary basis and he is respon-sible for the maintenance of the electrical, power, and heating equip-ment.He has complete supervision over one employee who assistshim, and is charged with the duty of preparing time studies for theproduction department.Under the cikcumstances, we find thatiWil-borne is, a supervisory employee and should be excluded from the unit.We find that all production, maintenance, shipping and receivingroom employees of the Company, excluding office, clerical and super-visory employees, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.'V.THE DETERMINATION OF' REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-1The Regional Directorreported that Local92 presented 16 membership application cardsbearing apparentlygenuine signatures of persons whosenames appearon the Company'spay rollof December2, 1942Hefurther reportedthat Local66 presented 5 membershipapplication cardsbeatingapparentlygenuine signatures of personswhosenames appear onthe pay roll of Deceiriber 2, 1942.Theieare approximately 23 employees in the appropriateunit2Thisis substantially the same unit as provided for in the contract between Local 66 andthe Company;N 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDroll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and- additions set forth in theDirection.Local 92 requests that it appear on the ballot as "Furniture, Bedding& Allied Trades Workers Union, Local 92, C. I. 0." Local 66 requeststhat it.appear on the ballot as "Furniture Workers: Local No. 66,AFL." The requests are hereby granted.DIRECTION, OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part'of the investigation to ascertain representa-tives for the purposes of collective bargaining with' Harris MetalProducts,' Inc., New Brunswick, New Jersey, an election by secretballot shall be conducted, as early as possible, but not later,than thirty(30) days from ,the date of this Direction, under the direction andsupervision of the Regional Director for the Second Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit 'found appropriate in Section IV,above, who were employed during the, pay-roll period immediatelypreceding the date of this Direction, including any such ' employeeswho did not work during said pay-roll period because they- were illor oh vacation or temporarily laid off, and, including employees inthe armed forces of the United States who present themselves 'inperson at the polls, but excluding any who have since quit or beendischarged for cause, to determine whether 'they desire to be repre-sented by' Furniture, Bedding & Allied Trades Workers Union,-Local92,'C. I: 0., or by Furniture Workers Local No. 66,' AFL, for thepurposes of collective bargaining, or by neither.